Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-44 are allowed.

Priority
Acknowledgment is made of applicant's claim for priority from U.S. Provisional Patent Application No. 62/989,415, filed on Mar. 13, 2020. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner and the initial and signed copy of PTO 1449 is provided herewith.

The following is an examiner’s statement of reasons for allowance: the prior art of the record particularly fails to teach or fairly suggest in combination with the other elements and features of the claimed invention regarding claims 1-12, a system and a method for detection and notification of electrical power outages, the system and the method, comprising: monitor the generated output signal during each of a plurality of clock cycles having a predefined duration; during each clock cycle: determine whether a rising edge occurred in the generated output signal; transmit a fault packet to the server computing device when the rising edge occurred prior to a predetermined clock value in the clock cycle or when no rising edge occurred in the clock cycle; and initiate a new clock cycle; a server computing device configured to: listen for one or more keepalive packets from the sensor device; transmit a power outage notification to one or more remote computing devices when no keepalive packets are received from the sensor device for at least a defined time period after the fault packet is received; and transmit a power restoration notification to the one or more remote computing devices when one or more keepalive packets are subsequently received from the sensor device after the power outage notification is transmitted and regarding claims 13-44, a system and a method for detection and notification of electrical power quality, the system comprising: generate an output signal based upon the detected input signal; and transmit power quality data to a server computing device, the power quality data based upon the output signal; the server computing device configured to receive the power quality data from the one or more sensor devices; analyze the power quality data in conjunction with historical power quality data received from the one or more sensor devices to detect one or more power quality events; and transmit a power quality notification to one or more remote computing devices based upon the detected power quality events.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119